Exhibit 10.42

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of November     , 2008, is
made between Unidym, Inc., a Delaware corporation (“Debtor”) and TEL Venture
Capital, Inc., a Delaware corporation (“Secured Party”).

Debtor and Secured Party hereby agree as follows:

SECTION 1 Definitions; Interpretation.

(a) As used in this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Contingent Obligations” means the obligations of Debtor to pay Secured Party
under or in connection with the exercise of Secured Party’s put rights (the “Put
Rights”) pursuant to Section 5.1 and 5.2 of the Subscription Agreement,
including interest that accrues after the commencement by or against Debtor of
any bankruptcy or insolvency proceeding naming such Person as the debtor in such
proceeding.

“Event of Default” has the meaning set forth in Section 7.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

“Partnership and LLC Collateral” has the meaning set forth in Section 5.

“Permitted Lien” means (i) any Lien in favor of Secured Party; (ii) any Lien
that is subordinate to the Lien on the Collateral created by this Agreement;
(iii) any Liens existing as of the date hereof and disclosed in writing to
Secured Party; (iv) Liens (A) upon or in any property acquired or held by Debtor
to secure the purchase price of such property or indebtedness incurred solely
for the purpose of financing the acquisition of such property, or (B) existing
on such property at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon; and
(v) other Liens which arise in the ordinary course of business and do not
materially impair Debtor’s ownership or use of the Collateral or the value
thereof.

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

“Pledged Collateral” means Debtor’s (i) investment property and (ii) Partnership
and LLC Collateral, including any ownership interests in any subsidiaries of
Debtor.

“Pledged Collateral Agreements” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.

“Subscription Agreement” means the Subscription Agreement dated November     ,
2008 between Debtor and Secured Party.

 

S-1



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

(b) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

(c) In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; and
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.

SECTION 2 Security Interest. As security for the payment and performance of the
Contingent Obligations, Debtor hereby grants to Secured Party a security
interest in all of Debtor’s right, title and interest in, to and under all of
its personal property, wherever located and whether now existing or owned or
hereafter acquired or arising, including all accounts, chattel paper, commercial
tort claims, deposit accounts, documents, equipment (including all fixtures),
general intangibles, instruments, inventory, investment property,
letter-of-credit rights, other goods, money and all products, proceeds and
supporting obligations of any and all of the foregoing (collectively, the
“Collateral”); provided that Collateral does not include Debtor’s shares in
Ensysce Biosciences and the Debtor’s License Agreement dated April 17, 2007 with
William Marsh Rice University (the “Rice University Agreement”). This Agreement
shall create a continuing security interest in the Collateral which shall remain
in effect until terminated in accordance with Section 18 hereof.

SECTION 3 Financing Statements and other Action.

(a) Debtor hereby authorizes Secured Party to file at any time and from time to
time any financing statements describing the Collateral, and Debtor shall
execute and deliver to Secured Party, and Debtor hereby authorizes Secured Party
to file (with or without Debtor’s signature), at any time and from time to time,
all amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to Secured Party, as
Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Secured
Party in the Collateral and to accomplish the purposes of this Agreement.
Without limiting the generality of the foregoing, Debtor ratifies and authorizes
the filing by Secured Party of any financing statements filed prior to the date
hereof.

(b) Upon request of Secured Party, Debtor will join with Secured Party in
notifying any third party who has possession of any Collateral of Secured
Party’s security interest therein and obtaining an acknowledgment from the third
party that it is holding the Collateral for the benefit of Secured Party.

(c) Upon request of Secured Party, Debtor (i) shall cause certificates to be
issued in respect of any uncertificated Pledged Collateral, (ii) shall exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, and (iii) shall cause any securities intermediaries to show on
their books that Secured Party is the entitlement holder with respect to any
Pledged Collateral.

 

S-2



--------------------------------------------------------------------------------

(d) Debtor will not create any chattel paper without placing a legend on the
chattel paper acceptable to Secured Party indicating that Secured Party has a
security interest in the chattel paper.

SECTION 4 Representations and Warranties. Debtor represents and warrants to
Secured Party that:

(a) Debtor is duly organized, validly existing and in good standing under the
law of the jurisdiction of its organization and has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement.

(b) The execution, delivery and performance by Debtor of this Agreement have
been duly authorized by all necessary action of Debtor, and this Agreement
constitutes the legal, valid and binding obligation of Debtor, enforceable
against Debtor in accordance with its terms.

(c) No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by Debtor of this Agreement, except for any filings necessary to perfect any
Liens on any Collateral.

(d) Debtor’s chief executive office and principal place of business (as of the
date of this Agreement) is located at the address set forth in Schedule 1;
Debtor’s jurisdiction of organization and organizational identification number
are set forth in Schedule 1; Debtor’s exact legal name is as set forth in the
first paragraph of this Agreement; and all other locations where Debtor conducts
business or Collateral is kept (as of the date of this Agreement) are set forth
in Schedule 2.

(e) Debtor has rights in or the power to transfer the Collateral, and Debtor is
the sole and complete owner of the Collateral, free from any Lien other than
Permitted Liens.

(f) All of Debtor’s U.S. and foreign patents and patent applications, copyrights
(whether or not registered), applications for copyright, trademarks, service
marks and trade names (whether registered or unregistered), and applications for
registration of such trademarks, service marks and trade names, that are
considered “Collateral” hereunder are set forth in Schedule 1.

(g) To the Debtor’s knowledge, no control agreements exist with respect to any
Collateral other than control agreements in favor of Secured Party.

(h) Schedule 3 lists Debtor’s ownership interests in each of its subsidiaries as
of the date hereof. Debtor asserts and Secured Party expressly acknowledges that
Ensysce Biosciences and Nexeon Medsystems are not subsidiaries.

(i) Debtor is and will be the legal record and beneficial owner of all Pledged
Collateral, and has and will have good and marketable title thereto.

(j) Except as disclosed in writing to Secured Party, there are no Pledged
Collateral Agreements which affect or relate to the voting or giving of written
consents with respect to any of the Pledged Collateral. To the Debtor’s
knowledge, each Pledged Collateral

 

S-3



--------------------------------------------------------------------------------

Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms. To the best knowledge of Debtor,
there exists no material violation or material default under any Pledged
Collateral Agreement by Debtor or the other parties thereto. Debtor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any Pledged
Collateral Agreement.

SECTION 5 Covenants. So long as any of the Contingent Obligations remain
unsatisfied, Debtor agrees that:

(a) Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.

(b) Debtor shall comply in all material respects with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral.

(c) Debtor shall give prompt written notice to Secured Party (and in any event
not later than 30 days following any change described below in this subsection)
of: (i) any change in the location of Debtor’s chief executive office or
principal place of business; (ii) any change in the locations set forth in
Schedule 1; (iii) any change in its name; (iv) any changes in its identity or
structure in any manner which might make any financing statement filed hereunder
incorrect or misleading; (v) any change in its registration as an organization
(or any new such registration); or (vi) any change in its jurisdiction of
organization; provided that Debtor shall not locate any Collateral outside of
the United States nor shall Debtor change its jurisdiction of organization to a
jurisdiction outside of the United States.

(d) Debtor shall carry and maintain in full force and effect, at its own expense
and with financially sound and reputable insurance companies, insurance with
respect to the Collateral in such amounts, with such deductibles and covering
such risks as is customarily carried by companies engaged in the same or similar
businesses and owning similar properties in the localities where Debtor
operates.

(e) Debtor shall keep the Collateral free of all Liens except Permitted Liens.

(f) Debtor shall pay and discharge all taxes, fees, assessments and governmental
charges or levies imposed upon it with respect to the Collateral prior to the
date on which penalties attach thereto, except to the extent such taxes, fees,
assessments or governmental charges or levies are being contested in good faith
by appropriate proceedings.

(g) Debtor shall maintain and preserve its legal existence, its rights to
transact business and all other rights, franchises and privileges necessary or
desirable in the normal course of its business and operations and the ownership
of the Collateral.

(h) If and when Debtor shall obtain rights to any new patents (other than rights
to patents under the Rice University Agreement), trademarks, service marks,
trade names or copyrights, or otherwise acquire or become entitled to the
benefit of, or apply for registration of, any of the foregoing, Debtor (i) shall
promptly notify Secured Party thereof and (ii) hereby authorizes Secured Party
to modify, amend, or supplement Schedule 2 and from time to time to include any
of the foregoing and make all necessary or appropriate filings with respect
thereto.

 

S-4



--------------------------------------------------------------------------------

(i) Without limiting the generality of subsection (i), Debtor shall not register
with the U.S. Copyright Office any unregistered copyrights (whether in existence
on the date hereof or thereafter acquired, arising, or developed) unless Debtor
provides Secured Party with written notice of its intent to register such
copyrights not less than 30 days prior to the date of the proposed registration.

(j) At Secured Party’s request, Debtor will use commercially reasonable efforts
to obtain from each Person from whom Debtor leases any premises, and from each
other Person at whose premises any Collateral is at any time present (including
any bailee, warehouseman or similar Person), any such collateral access,
subordination, landlord waiver, bailment, consent and estoppel agreements as
Secured Party may require, in form and substance satisfactory to Secured Party.

(k) Debtor shall comply with all of its obligations under any Pledged Collateral
Agreements to which it is a party and shall enforce all of its rights
thereunder. In the event that Debtor acquires rights in any subsidiary after the
date hereof, it shall deliver to Secured Party a completed supplement to
Schedule 3, reflecting such new subsidiary. Notwithstanding the foregoing, it is
understood and agreed that the security interest of Secured Party shall attach
to any such subsidiary immediately upon Debtor’s acquisition of rights therein
and shall not be affected by the failure of Debtor to deliver any such
supplement to Schedule 3.

SECTION 6 Rights of Secured Party; Authorization; Appointment.

(a) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, all remittances received by Debtor in
respect of its accounts and other rights to payment shall be held in trust for
Secured Party and, in accordance with Secured Party’s instructions, remitted to
Secured Party or deposited to an account of Secured Party in the form received
(with any necessary endorsements or instruments of assignment or transfer).

(b) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall be entitled to receive
all distributions and payments of any nature with respect to any Pledged
Collateral or instrument Collateral, and all such distributions or payments
received by the Debtor shall be held in trust for Secured Party and, in
accordance with Secured Party’s instructions, remitted to Secured Party or
deposited to an account designated by Secured Party in the form received (with
any necessary endorsements or instruments of assignment or transfer). Further,
upon the occurrence and during the continuance of any Event of Default any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder, and Secured Party shall have the
right, following prior written notice to the Debtor, to vote and to give
consents, ratifications and waivers with respect to any Pledged Collateral and
instruments, and to exercise all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining thereto, as if Secured Party
were the absolute owner thereof; provided that Secured Party shall have no duty
to exercise any of the foregoing rights afforded to it and shall not be
responsible to the Debtor or any other Person for any failure to do so or delay
in doing so.

 

S-5



--------------------------------------------------------------------------------

(c) Secured Party shall have the right to, in the name of Debtor, or in the name
of Secured Party or otherwise, upon notice to but without the requirement of
assent by Debtor, and Debtor hereby constitutes and appoints Secured Party (and
any of Secured Party’s officers, employees or agents designated by Secured
Party) as Debtor’s true and lawful attorney-in-fact, with full power and
authority to: (i) sign and file any of the financing statements and other
documents and instruments which must be executed or filed to perfect or continue
perfected, maintain the priority of or provide notice of Secured Party’s
security interest in the Collateral; (ii) assert, adjust, sue for, compromise or
release any claims under any policies of insurance; (iii) give notices of
control, default or exclusivity (or similar notices) under any account control
agreement or similar agreement with respect to exercising control over deposit
accounts or securities accounts; and (iv) execute any and all such other
documents and instruments, and do any and all acts and things for and on behalf
of Debtor, which Secured Party may deem reasonably necessary or advisable to
maintain, protect, realize upon and preserve the Collateral and Secured Party’s
security interest therein and to accomplish the purposes of this Agreement.
Secured Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clauses (ii), (iii) and (iv). The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Contingent
Obligations have not been paid and performed in full. Debtor hereby ratifies, to
the extent permitted by law, all that Secured Party shall lawfully and in good
faith do or cause to be done by virtue of and in compliance with this Section 6.

SECTION 7 Events of Default. Any of the following events which shall occur and
be continuing shall constitute an “Event of Default”:

(a) Debtor shall fail to pay when due any amount payable under the Subscription
Agreement following the exercise by the Secured Party of its Put Right.

(b) Any representation or warranty by Debtor under or in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made.

(c) Debtor shall fail to perform or observe in any material respect any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed and any such failure shall remain unremedied for a period
of 30 days from the occurrence thereof.

(d) Debtor shall admit in writing its inability to, or shall fail generally or
be generally unable to, pay its debts (including its payrolls) as such debts
become due, or shall make a general assignment for the benefit of creditors; or
Debtor shall file a voluntary petition in bankruptcy or a petition or answer
seeking reorganization, to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act of 1978, as amended or
recodified from time to time (the “Bankruptcy Code”) or under any other state or
federal law relating to bankruptcy or reorganization granting relief to debtors,
whether now or hereafter in effect, or shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition filed against Debtor pursuant to the Bankruptcy Code or any such other
state or federal law; or Debtor shall be adjudicated a bankrupt, or shall apply
for or consent to the appointment of any custodian, receiver or trustee for all
or any substantial part of Debtor’s property, or shall take any action to
authorize any of the actions set forth above in this paragraph; or an
involuntary petition seeking any of the relief specified in this paragraph shall
be filed

 

S-6



--------------------------------------------------------------------------------

against Debtor; or any order for relief shall be entered against Debtor in any
involuntary proceeding under the Bankruptcy Code or any such other state or
federal law referred to in this subsection (d).

(e) Debtor shall (i) liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), except to the extent expressly permitted by the Note,
(ii) suspend its operations other than in the ordinary course of business, or
(iii) take any action to authorize any of the actions or events set forth above
in this subsection (e).

(f) Any material impairment in the value of the Collateral or the priority of
Secured Party’s Lien hereunder.

(g) Any levy upon, seizure or attachment of any of the Collateral which shall
not have been rescinded or withdrawn.

(h) Any loss, theft or substantial damage to, or destruction of, any material
portion of the Collateral (unless within 10 days after the occurrence of any
such event, Debtor furnishes to Secured Party evidence satisfactory to Secured
Party that the amount of any such loss, theft, damage to or destruction of the
Collateral is fully insured under policies naming Secured Party as an additional
named insured or loss payee).

SECTION 8 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Secured Party may declare any of the Contingent Obligations to be immediately
due and payable and shall have, in addition to all other rights and remedies
granted to it in this Agreement, all rights and remedies of a secured party
under the UCC and other applicable laws. Without limiting the generality of the
foregoing, (i) Secured Party may peaceably and without notice enter any premises
of Debtor, take possession of any the Collateral, remove or dispose of all or
part of the Collateral on any premises of such Debtor or elsewhere, or, in the
case of equipment, render it nonfunctional, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend, exchange, compromise, adjust, or sue for all
or any part of the Collateral, as Secured Party may determine; (ii) Secured
Party may require any Debtor to assemble all or any part of the Collateral and
make it available to Secured Party at any place and time designated by Secured
Party; (iii) Secured Party may secure the appointment of a receiver of the
Collateral or any part thereof (to the extent and in the manner provided by
applicable law); (iv) Secured Party may sell, resell, lease, use, assign,
license, sublicense, transfer or otherwise dispose of any or all of the
Collateral in its then condition or following any commercially reasonable
preparation or processing (utilizing in connection therewith any of Debtor’s
assets, without charge or liability to Secured Party therefor) at public or
private sale, by one or more contracts, in one or more parcels, at the same or
different times, for cash or credit, or for future delivery without assumption
of any credit risk, all as Secured Party deems advisable; provided, however,
that Debtor shall be credited with the net proceeds of sale only when such
proceeds are finally collected by Secured Party. Debtor recognizes that Secured
Party may be unable to make a public sale of any or all of the Pledged
Collateral, by reason of prohibitions contained in applicable securities laws or
otherwise, and expressly agrees that a private sale to a restricted group of
purchasers for investment and not with a view to any distribution thereof shall
be considered a commercially reasonable sale. Secured Party shall have the right
upon any such public sale, and, to the extent permitted by law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of

 

S-7



--------------------------------------------------------------------------------

any right or equity of redemption, which right or equity of redemption Debtor
hereby releases, to the extent permitted by law. Secured Party shall give Debtor
such notice of any private or public sales as may be required by the UCC or
other applicable law.

(b) For the purpose, and solely for the purpose, of enabling Secured Party to
exercise its rights and remedies under this Section 8 or otherwise upon the
occurrence and during the continuation of any Event of Default under this
Agreement, Debtor hereby grants to Secured Party an irrevocable, non-exclusive
and assignable license (exercisable without payment or royalty or other
compensation to Debtor) to use, license or sublicense any intellectual property
Collateral; provided, however, that unless and until there has been an Event of
Default, the license granted hereby shall not include any intellectual property
Collateral that is owned by a third party and licensed to Debtor, the license of
which hereunder would require the approval of or notice to such third party.
Upon the occurrence and during the continuation of any Event of Default under
this Agreement, Debtor will use commercially reasonable efforts to obtain the
approval of such third party or to take any other action reasonable necessary to
include such intellectual property Collateral in the license hereunder.

(c) Secured Party shall not have any obligation to clean up or otherwise prepare
the Collateral for sale. Secured Party has no obligation to attempt to satisfy
the Contingent Obligations by collecting them from any other Person liable for
them, and Secured Party may release, modify or waive any Collateral provided by
any other Person to secure any of the Contingent Obligations, all without
affecting Secured Party’s rights against Debtor. Debtor waives any right it may
have to require Secured Party to pursue any third Person for any of the
Contingent Obligations. Secured Party may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. Secured Party may sell the
Collateral without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.

(d) To the extent Debtor uses the proceeds of any of the Contingent Obligations
to purchase Collateral, Debtor’s repayment of the Contingent Obligations shall
apply on a “first-in, first-out” basis so that the portion of the Contingent
Obligations used to purchase a particular item of Collateral shall be paid in
the chronological order the Debtor purchased the Collateral.

(e) The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Contingent Obligations. Any surplus thereof which exists
after payment and performance in full of the Contingent Obligations shall be
promptly paid over to Debtor or otherwise disposed of in accordance with the UCC
or other applicable law. Debtor shall remain liable to Secured Party for any
deficiency which exists after any sale or other disposition or collection of
Collateral.

 

S-8



--------------------------------------------------------------------------------

SECTION 9 Certain Waivers. Debtor waives, to the fullest extent permitted by
law, (i) any right of redemption with respect to the Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Contingent Obligations;
(ii) any right to require Secured Party (A) to proceed against any Person,
(B) to exhaust any other collateral or security for any of the Contingent
Obligations, (C) to pursue any remedy in Secured Party’s power, or (D) to make
or give any presentments, demands for performance, notices of nonperformance,
protests, notices of protests or notices of dishonor in connection with any of
the Collateral; and (iii) all claims, damages, and demands against Secured Party
arising out of the repossession, retention, sale or application of the proceeds
of any sale of the Collateral.

SECTION 10 Notices. All notices or other communications hereunder shall be in
writing (including by facsimile transmission or by email) and mailed (by
certified or registered mail), sent or delivered to the respective parties
hereto at or to their respective addresses, facsimile numbers or email addresses
set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent. Electronic
mail may be used only for routine communications, such as distribution of
informational documents or documents for execution by the parties thereto, and
may not be used for any other purpose.

SECTION 11 No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.

SECTION 12 Costs and Expenses; Indemnification.

(a) Debtor agrees to pay on demand all costs and expenses of Secured Party, and
the fees and disbursements of counsel, in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interests under,
this Agreement and the Note, including in any out-of-court workout or other
refinancing or restructuring or in any bankruptcy case, and the protection, sale
or collection of, or other realization upon, any of the Collateral, including
all expenses of taking, collecting, holding, sorting, handling, preparing for
sale, selling, or the like, and other such expenses of sales and collections of
Collateral.

(b) Debtor hereby agrees to indemnify Secured Party, any affiliate thereof, and
their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified

 

S-9



--------------------------------------------------------------------------------

Person, or asserted against any Indemnified Person by any third party or by
Debtor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Debtor (the “Indemnified Liabilities”); provided that Debtor shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct. If and to the extent that the foregoing indemnification is for any
reason held unenforceable, Debtor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(c) Any amounts payable to Secured Party under this Section 12 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the rate of 9% per annum or the highest
rate permitted by law, if less.

SECTION 13 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Debtor, Secured Party and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement.

SECTION 14 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than California.

SECTION 15 Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the parties.

SECTION 16 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

SECTION 18 Termination. Upon payment and performance in full of all Contingent
Obligations, the security interest created under this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Debtor such documents
and instruments reasonably requested by Debtor as shall be necessary to evidence
termination of all security interests given by Debtor to Secured Party
hereunder.

[remainder of page intentionally left blank]

 

S-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

Unidym, Inc. By  

/s/    Arthur L. Swift

  CEO and President

1430 O’Brien Drive, Suite G

Menlo Park, CA 94025

TEL Venture Capital, Inc. By  

/s/    M. Yamaguchi

  Title: President

2953 Bunker Hill Lane, Suite 300

Santa Clara, CA 95054

 

S-11